Rule 234.1. Subpoena to Attend and Testify

         (a) A subpoena is an order of the court commanding a person to attend and

testify at a particular time and place. It may also require the person to produce

documents or things which are under the possession, custody or control of that person.

                  Note: See Discovery Rule 4009.1 et seq. for a request upon a
                  party and a subpoena upon a person not a party for the production
                  of documents and things other than at a deposition or a trial.

                         The twenty-day notice requirement of Rule 4009.21(a) is not
                  applicable to a subpoena issued under Rule 234.1 in connection
                  with a deposition. The provision of Rule 4007.1(d)(2) that materials
                  subpoenaed in connection with a deposition ‘‘shall be produced at
                  the deposition and not earlier, except upon the consent of all
                  parties to the action,’’ serves the same purpose as the notice
                  requirement under Rule 4009.21(a).
         (b)      A subpoena may be used to command a person to attend and to produce

documents or things only at

                  (1)   a trial or hearing in an action or proceeding pending in the court, or

                  (2)   the taking of a deposition in an action or proceeding pending in the

         court.

         (c)      A subpoena may not be used to compel a person to appear or to produce

documents or things ex parte before an attorney, a party or a representative of the

party.

         (d)      A subpoena shall be served reasonably in advance of the date upon

which attendance is required.